Citation Nr: 1003589	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-36 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a right 
navicular fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
disability evaluation in excess of 10 percent for residuals 
of a right navicular fracture.  A timely appeal was noted 
from that decision.

In January 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDINGS OF FACT

1.  Prior to April 30, 2007, residuals of a right navicular 
fracture were manifested by limitation of motion without 
ankylosis.

2.  Since April 30, 2007, residuals of a right navicular 
fracture have been manifested by ankylosis at zero degrees 
dorsiflexion and palmar flexion, and 10 degrees ulnar 
deviation.  


CONCLUSIONS OF LAW

1.  Prior to April 30, 2007, the criteria for a rating in 
excess of 10 percent for residuals of a right navicular 
fracture were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.951, 4.25, 4.71a, DCs 5214, 5215 
(2009).   

2.  Since April 30, 2007, the criteria for a rating of 40 
percent, but no higher, for residuals of a right navicular 
fracture (major) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.951, 4.25, 4.71a, DCs 
5214, 5215 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2008, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
correspondence dated in March 2006, the Veteran was notified 
of the way initial disability ratings and effective dates are 
established. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on September 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to 
clarify VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the Veteran 
that, to substantiate a claim, he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the January 2008 
correspondence in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his increased rating claims.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held, however, that the 
Board must consider the application of staged ratings in 
determining the present level of a disability for any 
increased evaluation claim,.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

Entitlement to an Increased Rating for Residuals of a Right 
Navicular Fracture Prior to April 30, 2007

The Veteran is presently rated as 10 percent disabling for 
residuals of a right navicular fracture under DC 5215.  Under 
this DC, a maximum 10 percent evaluation is warranted for 
palmar flexion limited in line with forearm, or where 
dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a.  
Thus, a higher rating under this code is not warranted, as 
the Veteran is already receiving the maximum rating available 
under DC 5215.

The Board will now consider other DCs which may result in a 
higher disability rating for the period prior to April 30, 
2007.  DC 5214 provides higher ratings for ankylosis of the 
wrist.  See 38 C.F.R. § 4.71a, DC 5214.  VA examinations 
dated September 2001 and May 2002, and clinical notes dated 
February 2005 and July 2006, however, noted that the Veteran 
did not have ankylosis of the wrist.   After reviewing the 
evidence prior to April 30, 2007, the Board finds that there 
is no evidence of ankylosis of the wrist that would warrant a 
higher rating under DC 5214.  There are no orthopedic or 
neurological manifestations of the Veteran's residuals of a 
right navicular fracture that would warrant consideration 
under any other DC.  

The Board has considered the findings of painful motion on 
the VA examinations and in the clinical notes.  Although 
regulations recognize that a part which becomes painful on 
use must be regarded as seriously disabled, see 38 C.F.R. §§ 
4.40 and 4.45, these provisions are qualified by specific 
rating criteria applicable to the case at hand.  In this 
case, evaluation of the Veteran's service-connected residuals 
of a right navicular fracture contemplates consideration of 
any associated limitation of motion of this joint.  See 38 
C.F.R. § 4.71, Plate II & § 4.71a, DC 5215.  Moreover, 
because the Veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

As the preponderance of the evidence is against the claim for 
an increased rating for residuals of a right navicular 
fracture prior to April 30, 2007, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Entitlement to a rating in 
excess of 10 percent for residuals of a right navicular 
fracture for the period prior to April 30, 2007, has not been 
shown.  




Since April 30, 2007

Since April 30, 2007, residuals of a right navicular fracture 
have been manifested by neutral ankylosis of the joint at 
zero degrees.  Thus, evaluation under Diagnostic Code 5214 
for ankylosis is warranted.

Diagnostic Code 5214 provides, for the major (dominant) 
extremity, a 30 percent disability rating for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  A 40 percent 
disability rating is warranted for any other position except 
favorable.  A maximum 50 percent disability rating is 
warranted for unfavorable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71a.

On April 30, 2007, the Veteran underwent a surgical procedure 
described in the surgical report as a "right wrist 
arthrodesis."  Arthrodesis is the surgical fixation of a 
joint by a procedure designed to accomplish fusion of the 
joint surfaces by promoting the proliferation of bone cells.  
Seals v. Brown, 8 Vet. App. 291, 293 (1995).  Clinical notes 
subsequent to the procedure show that the Veteran was "doing 
well," however.

On VA examination in December 2008, the Veteran reported good 
pain relief as a result of the arthrodesis.  The examiner 
noted that the Veteran was right hand dominant.  The examiner 
further noted that he worked full time as a maintenance 
worker, and reported that the arthrodesis had a minimal 
impact on his ability to perform the duties of his 
employment.

On physical examination, the right wrist was found to be 
"fused in neutral dorsiflexion and palmar flexion" and at 
10 degrees ulnar deviation.  There was no motion, active or 
passive, in the wrist.  There was full extension and flexion 
of the fingers of the right hand.  Because of the ankylosis 
of the joint, there could be no additional limitation of 
motion on repetition, nor was there painful motion.  The VA 
wrist examiner noted that the Veteran was "independent in 
his activities of daily living and ... gainfully employed ... on 
a full-time basis."  

Since April 30, 2007, the date of the Veteran's right wrist 
arthrodesis, a preponderance of the evidence is in favor of 
granting a disability rating of 40 percent for ankylosis of 
the right wrist at any other position except favorable.  A 
higher disability rating is not warranted, as the medical 
evidence fails to show that the Veteran has unfavorable 
ankylosis in palmar flexion or with ulnar or radial 
deviation.  

Upon review of the evidence since April 30, 2007, entitlement 
to a disability rating of 40 percent, but no higher, is 
warranted.  

Extraschedular Evaluation

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence does not demonstrate that the Veteran's service-
connected residuals of a right navicular fracture present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).









ORDER

Prior to April 30, 2007, entitlement to a rating in excess of 
10 percent for service connected residuals of a right 
navicular fracture is denied.

Since April 30, 2007, entitlement to a rating of 40 percent, 
but no higher, for service connected residuals of a right 
navicular fracture is allowed, subject to the regulations 
governing the award of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


